internal_revenue_service index number tn fo department of the washington dc tteasury person to contact telephone number 1d no refer reply to cc psi b1 - genin-139801-04 date nov taxpayer is dear taxpayer this responds to your representative’s letter dated date in which it was requested that we recognize taxpayer's election to be an s_corporation effective for tax_year under rev_proc unfortunately relief cannot be granted under revproc_97_48 because our records indicate that the tax_return for the first year that taxpayer intended to be an s_corporation was not timely filed announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2004_1 copy enclosed in addition revproc_2004_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2004_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room we hope that this information is helpful to please contact iii ai o a toll-free call you f you have additional questions sincerely s dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures announcement revproc_2004_1
